Title: To George Washington from Richard Shepard, 24 May 1794
From: Shepard, Richard
To: Washington, George


               
                  Sir
                  Philada May 24th 1794
               
               I am a native of No. Carolina bred to the Sea and wish the appointment of Lieutenant on board one of the Frigates to be fitted out by the United States, I understand that the Members of Congress from North Carolina have recommended me to the Secretary of war, If your Excellency appoints me as Lieutenant I shall do every thing in my power to merit your approbation. with the highest respect I am Sir your most Obedt Servt
               
                  Richard Shepard
               
            